EX‑35.7 (logo) TRIMONT Global Officer's Certificate For the reporting period January 1, 2016 Through December 31, 2016 (the “Reporting Period”) Morgan Stanley Bank of America Merrill Lynch Trust 2015-C21, Commercial Mortgage Pass-Through Certificates, Series 2015-C21 As authorized Officer of Trimont Real Estate Advisors LLC (f/k/a Trimont Real Estate Advisors, Inc.) with respect to the preceding calendar period a review of the activities of the Servicer’s activities during the period and its performance under this Agreement has been made under such Officer’s supervision and to the best of such Officer’s knowledge, based on such Review, the Servicer has fulfilled its obligations under this Agreement in all material respects throughout such period. TRIMONT REAL ESTATE ADVISORS,
